Citation Nr: 1538307	
Decision Date: 09/08/15    Archive Date: 09/18/15

DOCKET NO.  09-47 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUES

1.  Entitlement to increased ratings for chondromalacia, status-post lateral meniscectomy of the right knee-currently evaluated analogously as 20 percent disabling for dislocated semilunar cartilage with buckling, and as 10 percent disabling for limitation of extension with degenerative joint disease. 

2.  Whether referral for an extraschedular TDIU is warranted pursuant to 38 C.F.R. § 4.16(b).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from February 1974 to February 1977.

These matters initially came to the Board of Veterans' Appeals (Board) on appeal from a September 2008 decision of the RO that, in pertinent part, denied disability ratings in excess of 10 percent for service-connected chondromalacia of the right knee, status-post lateral meniscectomy; and in excess of 10 percent for service-connected degenerative joint disease of the right knee.  

In August 2011, the Veteran testified during a hearing before the undersigned at the RO.  In December 2011, the Board remanded the matters for additional development.

In a February 2014 decision, the Board granted a separate evaluation of 10 percent for limitation of extension of the right knee with degenerative joint disease; and granted an increased rating of 20 percent for chondromalacia, status-post lateral meniscectomy in the right knee.  The Board assigned ratings under Diagnostic Code 5261 and Diagnostic Code 5258, so as to afford the Veteran the highest possible ratings for his service-connected chondromalacia, status-post lateral meniscectomy; and noted that Diagnostic Code 5003 and Diagnostic Code 5259 were no longer applicable.  The Board also, in pertinent part, remanded the matter of entitlement to a TDIU for further development.

The Veteran appealed the February 2014 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In a November 2014 Joint Motion for Remand, the parties moved to vacate, in part, the Board decision, denying disability ratings in excess of 10 percent for limitation of extension with degenerative joint disease and in excess of 20 percent for chondromalacia, status-post lateral meniscectomy; and to remand the case to the Board.  The parties also moved the Court not to disturb the grant of the 20 percent rating for chondromalacia, status-post lateral meniscectomy, and not to disturb the remanded TDIU claim.  The Court granted the motion.  

In March 2015, the Board remanded the matter of increased ratings for chondromalacia, status-post lateral meniscectomy, for further examination of the Veteran.  The July 2015 supplemental SOC (SSOC) reflects that the criteria for increased ratings are not established.

With regard to the TDIU matter, in a subsequent November 2014 decision, the Board denied entitlement to a TDIU; and remanded the matter of entitlement to an extraschedular TDIU pursuant to 38 C.F.R. § 4.16(b).  The July 2015 SSOC reflects that the criteria for referral for an extraschedular TDIU are not established.

Thereafter, the case was returned to the Board.  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a) (2) (West 2014).


FINDINGS OF FACT

1.  Throughout the rating period, the Veteran's chondromalacia, status-post lateral meniscectomy, has been manifested by complaints of pain, tenderness of the medial joint line, X-ray evidence of degenerative joint disease, moderate cartilage space narrowing in the lateral compartment, frequent episodes of buckling and pain, and extension limited to no more than 10 degrees at worse with functional loss due to painful motion; functional instability or severe instability, or limited flexion to 45 degrees or worse have not been demonstrated.

2.  Service connection is in effect for chondromalacia of the right knee, status-post lateral meniscectomy, rated as 20 percent disabling; for limitation of extension of the right knee with degenerative joint disease, rated as 10 percent disabling; and for left knee degenerative arthritis, rated as 10 percent disabling. The combined disability rating is 40 percent.

3.  The Veteran has not worked since 1998; he reportedly received special training as a firefighter throughout his career. 

4.  The Veteran's service-connected disabilities are not shown to be of such a nature or severity to prevent him from obtaining or retaining substantially gainful employment.   


CONCLUSIONS OF LAW

1.  The criteria for separate evaluations in excess of 10 percent for limitation of extension with degenerative joint disease of the right knee, and in excess of 20 percent for chondromalacia, status-post lateral meniscectomy, are not met or approximated. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.20, 4.40, 4.45, 4.59, 4.71, Table II, 4.71a, Diagnostic Codes 5003, 5257, 5258, 5260, 5261, 5262 (2015).

2.  The criteria for referral for an extraschedular TDIU are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.15, 4.16(b) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

VA should notify the Veteran of:  (1) the evidence that is needed to substantiate the claim(s); (2) the evidence, if any, to be obtained by VA; and (3) the evidence, if any, to be provided by the claimant.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (codified at 38 C.F.R. Part 3).

A decision by the United States Court of Appeals for the Federal Circuit has addressed the amount of notice required for increased rating claims, essentially stating that general notice is adequate and notice need not be tailored to each specific Veteran's case.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Through May 2008 and December 2014 letters, the RO or VA's Appeals Management Center (AMC) notified the Veteran of elements of an increased rating claim, and the evidence needed to establish each element.  These documents served to provide notice of the information and evidence needed to substantiate the claims.  

In the May 2008 letter, the RO specifically notified the Veteran of the process by which disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Defects as to the timeliness of the statutory and regulatory notice are rendered moot because each the Veteran's claims on appeal has been fully developed and re-adjudicated by an agency of original jurisdiction after notice was provided.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

There is no indication that any additional action is needed to comply with the duty to assist the Veteran.  The RO or AMC has obtained copies of the service treatment records and outpatient treatment records, and has arranged for VA examinations in connection with the claims on appeal, reports of which are of record and are adequate for rating purposes.  The Veteran has not identified, and the record does not otherwise indicate, any existing pertinent evidence that has not been obtained.

In Bryant v. Shinseki, 23 Vet App 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that the Veterans Law Judge who chairs a Board hearing fulfill two duties to comply with 38 C.F.R. § 3.103(c)(2). These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  Here, during the hearing, the Veterans Law Judge sought to identify any pertinent evidence not currently associated with the claims file that might have been overlooked, or was outstanding that might substantiate the claims.  The case was thereafter remanded for additional development, including examinations.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2); and no prejudice has been identified in the conduct of the Board hearing.

Given these facts, it appears that all available records have been obtained.  There is no further assistance that would be reasonably likely to assist the Veteran in substantiating the claims.  38 U.S.C.A. § 5103A(a)(2).

II.  Increased Ratings

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2015).

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 4.3 (2015).

The Veteran's entire history is reviewed when making disability evaluations.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 4.1.  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  That being said, given unintended delays during the appellate process, VA's determination of the "current level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period that the increased rating claim has been pending.  In those instances, it is appropriate to apply staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

VA regulations set forth at 38 C.F.R. §§ 4.40, 4.45, and 4.59 provide for consideration of functional impairment due to pain on motion when evaluating the severity of a musculoskeletal disability.  If feasible, these determinations are to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2014).

Traumatic arthritis will be rated as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, an evaluation of 10 percent is applied for each major joint or group of minor joints affected by limitation of motion.  A 20 percent evaluation will be assigned where there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and there are occasional incapacitating exacerbations.  The 10 and 20 percent evaluations based on X-ray evidence may not be combined with ratings based on limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

The Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  He is also competent to report symptoms of joint pain.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  The Veteran is competent to describe his symptoms and their effects on employment and daily activities.

The Board will consider not only the criteria of the currently assigned diagnostic codes, but also the criteria of other potentially applicable diagnostic codes.

A.  Chondromalacia, Status-Post Lateral Meniscectomy 

Service connection has been established for chondromalacia, status-post lateral meniscectomy.  The Veteran's chondromalacia, status-post lateral meniscectomy, is currently rated analogously under Diagnostic Code 5258 as 20 percent disabling, based on evidence showing moderate cartilage space narrowing in the lateral compartment and frequent episodes of buckling; and under Diagnostic Code 5261 as 10 percent disabling, based on evidence showing limitation of extension with degenerative joint disease.  As outlined in a decision promulgated by the Board in February 2014, disability ratings for chondromalacia, status-post lateral meniscectomy, under Diagnostic Codes 5003 and 5259 are no longer applicable.

Rating Criteria for Knees 

First, Diagnostic Code 5256 rates based on the presence of ankylosis, or immobility of the joint.  As the Veteran has movement in his right knee joint, this code is inapplicable.  

Pursuant to Diagnostic Code 5260, when flexion of the leg is limited to 60 degrees, a noncompensable rating is warranted.  When flexion is limited to 45 degrees, a 10 percent rating is warranted.  Flexion limited to 30 degrees warrants a 20 percent rating, while flexion limited to 15 degrees warrants the maximum 30 percent rating.  

Diagnostic Code 5261 rates based on limitation of extension.  That code provides that when extension is limited to 5 degrees, a noncompensable rating is assigned.  Extension limited to 10 degrees warrants a 10 percent rating.  When limitation of extension is at 15 degrees, a 20 percent rating is warranted.  Extension limited to 20 degrees warrants a 30 percent rating.  Extension limited to 30 degrees warrants a 40 percent rating.  Lastly, extension limited to 45 degrees warrants the maximum, 50 percent rating.

VA General Counsel has held that separate evaluations under Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg), may be assigned for disability of the same joint.  VAOGCPREC 9-2004, 69 Fed. Reg. 59990 (September 17, 2004).  

VA General Counsel has held that a Veteran who has both arthritis and instability of a knee may be granted separate evaluations under Diagnostic Codes 5003 and 5257, respectively, without violating the rule against pyramiding in 38 C.F.R. § 4.14.  However, any such separate rating must be based on additional disabling symptomatology.  That is to say that separate evaluations are appropriate so long as there is evidence of limitation of motion that meets the requirements of at least the zero percent level under either Diagnostic Code 5260 or 5261.  See VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (July 1, 1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (August 14, 1998).

The diagnostic criteria applicable to recurrent subluxation or lateral instability is found at 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2015).   Under that code, slight impairment is assigned a 10 percent rating, moderate impairment a 20 percent rating, and severe impairment a 30 percent rating.  

The terms "mild," "moderate," and "severe" are not defined in the Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just." 38 C.F.R. § 4.6.  It should also be noted that use of terminology such as "mild" or "moderate" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6. 

The diagnostic criteria applicable to semilunar cartilage are found at 38 C.F.R. § 4.71a, Diagnostic Code 5258 (2015).   Under that code, a maximum 20 percent rating is warranted for dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint.  

Symptoms due to the removal of the semilunar cartilage of either knee warrant a 10 percent rating, which is the maximum rating under the diagnostic code. 38 C.F.R. § 4.71a, Diagnostic Code 5259.

Significantly, VA General Counsel has also held that a rating under Diagnostic Code 5259, cartilage, semilunar, removal (see also Diagnostic Code 5258, dislocated semilunar cartilage) already contemplates limitation of motion, such that separate ratings for limitation of motion (e.g., Diagnostic Codes 5003, 5260, or 5261) would violate the regulatory prohibition against pyramiding under 38 C.F.R. § 4.14.  See VAOPGCPREC 9-98 (August 14, 1998).  As noted above, the Board assigned separate ratings for chondromalacia, status-post lateral meniscectomy, under Diagnostic Code 5258 and 5261 in the decision promulgated in February 2014; and those portions of the Board decision were not disturbed by the Court.  While such separate ratings may be contrary to the regulatory prohibition against pyramiding, under the circumstances of this case, the Board elects not to revisit the matter.

The diagnostic criteria applicable to impairment of the tibia and fibula are found at 38 C.F.R. § 4.71a, Diagnostic Code 5262 (2015).  Under that code, a 10 percent evaluation is warranted when malunion of the tibia and fibula is productive of slight knee or ankle disability.  A 20 percent evaluation is warranted when malunion of the tibia and fibula is productive of moderate knee or ankle disability, and a 30 percent evaluation is warranted when such disability is marked.  A 40 percent evaluation is warranted for nonunion of the tibia and fibula, with loose motion, requiring a brace.  38 C.F.R. § 4.71a, Diagnostic Code 5262. 
 
The diagnostic criteria applicable to knee replacement (prosthesis) are found at 38 C.F.R. § 4.71a, Diagnostic Code 5055 (2015).  As the Veteran has not had a knee replacement, this code is inapplicable.   

Evaluation

Historically, the Veteran reported having difficulties with his right knee while arising from a sitting position in active service.  Subsequently, he was diagnosed with a torn lateral meniscus and underwent a lateral meniscectomy in August 1976.  Post-service records show diagnoses of chondromalacia of the right knee, and degenerative joint disease.  MRI scans taken in March 1995 revealed that most of the posterior horn of the lateral meniscus had been removed, and only a small peripheral fragment appeared to be intact; and there was evidence of osteoarthritic disease developing at the posteromedial joint compartment.  Other meniscus structures were intact.  Records show complaints of progressive stiffness and pain, and that the Veteran underwent cortisone injections in October 2001 and in February 2003.  An April 2003 VA examiner found no evidence of decreased movement of the right knee, and made no objective findings in support of the Veteran's subjective complaints.  Records show that the Veteran had undergone multiple surgical procedures for knee pain, and that knee braces were ordered in October 2006.  

A September 2008 VA examiner noted crepitus, painful movement, and guarding of movement of the right knee.  Range of motion was to 135 degrees on flexion, with pain beginning at 125 degrees; and to 0 degrees on extension, with pain from 10 degrees.  There was no instability.  X-rays revealed minimal degenerative changes.  There was no additional limitation of joint function on repetitive use or due to pain, fatigue, weakness, lack of endurance, or incoordination.

In June 2011, the Veteran reported that he had fallen several times in the past few months due to his knee buckling.  Chronic knee pain was assessed.  In August 2011, the Veteran testified that he took morphine daily, which helped to mask his knee pain and back pain.

Examination in February 2012 revealed that the Veteran's range of motion of the right knee was to 130 degrees on flexion, with pain from 90 degrees; and to 0 degrees on extension, with no objective evidence of painful motion.  There was no additional limitation in the ranges of motion of the right knee on repetitive use.  The examiner did not note any functional loss or functional impairment of the right knee.  Pain or tenderness was noted on palpation of the joint line.  Muscle strength was normal.  Joint stability tests for anterior and posterior instability, and for medial-lateral instability were normal.  There was no evidence or history of recurrent patella subluxation or dislocation.  The examiner noted that residual signs or symptoms due to the meniscectomy included right knee pain; and that scars on the right knee were not painful or unstable, and were less than 39 square centimeters.  The examiner noted that the Veteran regularly used a knee brace and a cane, and occasionally used a scooter. The Veteran also indicated that he was independent with self-care and daily activities.

VA records show that the Veteran continued to take pain medication regularly, and that he applied a patch as needed for knee pain.  Imaging test and X-rays taken of the right knee in February 2014 reveal moderate cartilage space narrowing in the lateral compartment associated with slight marginal osteophyte formation, and slight degenerative change in the medial and patellofemoral compartments.  Two small posterior medial loose bodies were also noted.  The Veteran was then issued an "off-loading" knee orthosis for the right knee, and was pleased with it and had no problems; he was then issued a "quad" cane.  In September 2014, the Veteran reported feeling the best that he felt in a long time.  In December 2014, the Veteran reported no recent falls, other than catching himself when his knee buckled twice.

VA records show that the Veteran was referred to physical therapy for some new knee braces in March 2015.  He was able to perform therapeutic exercises, and the straps on the right knee orthosis were adjusted.  A refurbishment kit for straps and pads was ordered in May 2015.

Following the Board's March 2015 remand, the Veteran underwent a VA examination in May 2015.  The Veteran reported that his right knee still buckled "a lot" and required him to wear a knee brace all the time.  He indicated that the cane and brace prevented him from "going all the way down," and that the buckling occurred approximately ten or fifteen times a day.  The Veteran reported that he usually caught himself and did not fall.  He indicated that the right knee "just gives way."  The Veteran also described an aching pain all the time, and a burning sensation in the back side of the knee, perhaps, a couple of times a day.  He sometimes felt an electrical shock down his leg to the toes.  His right knee sometimes became hot when he was up on his leg a lot, and that it sometimes became cool to the touch first thing in the morning.  There was neither redness nor frequent swelling.

Functional limitations reported by the Veteran in May 2015 include "getting in and out of the car," going "up and down steps, any long periods of walking;" and when he stopped, his right knee stiffened up and he had to "get it going again."  The Veteran tried to stay away from uneven surfaces as much as possible, to avoid losing his balance.  The examiner noted that the Veteran reported that he had broken the tibia and fibula in a motorcycle accident in 1980, and that there was no description of a non-union or malunion.

The Veteran did not report any flare-ups in May 2015.  Range of motion of the right knee was to 130 degrees on flexion, and to 0 degrees on extension.  Pain was noted on examination and caused functional loss in both flexion and extension.  There was objective evidence of localized tenderness or pain on palpation of the knee joint.  There was no additional functional loss or range of motion loss after three repetitions.  Muscle strength testing was normal.  There was no objective evidence of muscle atrophy of the right knee, and no evidence of ankylosis.  The Veteran reported no history of recurrent subluxation, lateral instability, or recurrent effusion.  Joint stability testing of the right knee was normal.  

The May 2015 examiner noted that the Veteran had a meniscectomy, and that residual signs or symptoms included degenerative joint disease of the right knee with associated discomfort and motion limitation.  The examiner noted that asymptomatic remote arthroscopic scars were barely visible.  A physical therapy consultation revealed that the Veteran was issued knee braces as support for the degenerative joint disease of the right knee, and that no instability was documented.  Stability testing was negative.  Records reflect that the cane was prescribed for a nonservice-connected balance disorder, attributed to a transient ischemic attack and cerebrovascular accident.

In response to the Board's prior remand, the May 2015 examiner noted that the Veteran had reported in September 2008 that he had flare-ups of joint disease every three-to-four months, lasting from three-to-seven days, involving the right knee; and that his flare-ups caused additional limited mobility due to increased pain and inflammation.  The Veteran did not report any flare-ups at the February 2012 VA examination.  The May 2015 examiner opined that it was impossible to estimate, without undue speculation, any additional functional impact of flare-ups in September 2008, other than as described by the Veteran involving limited mobility due to increased pain.  Flare-ups were not endorsed during the February 2012 VA examination.

In July 2015, the Veteran reported that he was unable to sit, walk, or stand for long periods of time; and that he used a scooter at times in public places.  The Veteran reported being able to stand for 20 to 25 minutes; and reported being able to sit for a couple of hours at a time, with standing up to stretch and move. 

The Board notes that the Veteran's chondromalacia, status-post lateral meniscectomy, initially was evaluated under Diagnostic Code 5259, based on removal of semilunar cartilage; and that the maximum rating under that diagnostic code is 10 percent.  Given the MRI scans revealing that a small peripheral fragment of the semilunar cartilage remained intact, the Veteran's chondromalacia, status-post lateral meniscectomy, has been evaluated as dislocated semilunar cartilage under Diagnostic Code 5258 to afford the Veteran a higher rating.  Because both Diagnostic Codes 5258 and 5259 pertain to cartilage impairment symptoms of the knee, assignment of a separate rating under each code is prohibited by the rule against pyramiding, as symptoms would be overlapping. 

Here, the Veteran has reported frequent buckling of the right knee, as well as pain and stiffness.  The Board finds that the primary manifestations of buckling and stiffness, which, for rating purposes, are equivalent to frequent locking, are best evaluated under Diagnostic Code 5258.  Again, the currently assigned 20 percent evaluation is the maximum rating under Diagnostic Code 5258.  Thus, an increased rating under this code is not appropriate.  The Veteran's complaints of right knee pain already are contemplated by the currently assigned 20 percent rating.  

There also is no objective evidence of malunion or nonunion of the tibia and fibula to warrant an increased evaluation under Diagnostic Code 5262.

Moreover, no examiner has found objective evidence of instability of the right knee at any time to warrant a separate compensable rating under Diagnostic Code 5257.  Nor has the Veteran described incapacitating episodes.  As noted above, the Board has considered the Veteran's lay reports of having constant pain and intermittent flare-ups, and that his knee "gives way;" however, in determining whether a separate evaluation is warranted under Diagnostic Code 5257, the Board places the most probative weight on the results of objective physical examination by a health care specialist, which failed to show any evidence of incapacitating episodes, recurrent subluxation, or patellar dislocation.  Slight, moderate, or severe instability of the right knee is not demonstrated to warrant a separate rating under Diagnostic Code 5257.

Specifically, with regard to the remaining codes that may provide a separate evaluation (Diagnostic Codes 5260 and 5261), here, the Veteran's degenerative joint disease of the right knee is rated currently as 10 percent disabling pursuant to Diagnostic Code 5261, due to limitation of extension.  There is no indication that the Veteran has limitation of motion of the right knee that meets or approximates the criteria for a disability rating in excess of 10 percent under either Diagnostic Codes 5260 or 5261.

Referable to Diagnostic Code 5261, the Veteran's limitation of extension has predominantly been to 0 degrees.  However, when considering functional loss, the September 2008 examiner noted a decrease in extension to 10 degrees due to pain.  Even still, this does not represent the criteria for an increased evaluation under Diagnostic Code 5261.  The level of limitation contemplated by the 20 percent rating category requires limitation of extension to 15 degrees or more.  

Referable to Diagnostic Code 5260, the Veteran has been reported able to achieve predominantly at least 130 degrees of flexion.  However, when considering functional loss, the February 2012 examiner noted further limited flexion to 90 degrees due to pain.  Even still, a compensable rating of 10 percent requires flexion limited to 45 degrees.  Thus, a rating under this code is not warranted.

Relative to functional loss due to pain, fatigue, incoordination, or the like, examinations confirmed some additional limitation of motion due to pain.  The currently assigned 10 percent rating adequately compensates the Veteran's symptoms of pain that are limiting his extension of the right knee.  Therefore, the rating is sufficient. As his symptoms do not more nearly approximate those contemplated by the higher ratings for limitation of motion or for other disabilities of the knee, the Board finds that no more than a separate 10 percent disability rating is warranted for limitation of extension with degenerative joint disease of the right knee at any time; and no more than a 20 percent disability rating is warranted for chondromalacia, status-post lateral meniscectomy.  The Board ultimately places more weight on the results of objective clinical examination than the Veteran's lay reports as to the severity of his symptoms.  Therefore, the remaining codes for knee disabilities are not applicable.

The potential application of 38 C.F.R. § 3.321(b)(1) has also been considered.  See Thun v. Peake, 22 Vet. App. 111 (2008); Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for each disability.  Thun v. Peake, 22 Vet. App. 111 (2008). 

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, VA must determine whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). When the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-i.e., a determination of whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating. Id.  

Here, the symptomatology and impairment caused by the Veteran's chondromalacia, status-post lateral meniscectomy, are specifically contemplated by the rating criteria, as shown above.  There are no other ratable symptoms stemming from the disability that are not currently considered in the rating criteria.  Likewise, all of the Veteran's symptoms and manifestations have been considered based on all available rating criteria for knee disabilities.  In this case, comparing the Veteran's disability level and symptomatology to the rating schedule, the Board finds that the degree of disability throughout the rating period under consideration is contemplated by the rating schedule; therefore, the assigned ratings are adequate. In the absence of exceptional factors associated with the disabilities (i.e., no frequent hospitalizations, no interference with work), the criteria for submission for assignment of extraschedular ratings pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  As such, referral for consideration for an extraschedular evaluation is not warranted.  See 38 C.F.R. § 3.321(b)(1); Thun v. Peake, 22 Vet. App. 111 (2008); Bagwell v. Brown, 8 Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

B.  Extraschedular TDIU

Total disability ratings for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  For the purpose of one 60 percent disability, or one 40 percent disability in combination, disabilities resulting from a common etiology or a single accident will be considered as one disability; and disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, will be considered as one disability.  38 C.F.R. §§ 3.340, 3.34l, 4.16(a).  In determining whether the Veteran is entitled to TDIU, neither his non-service-connected disabilities nor his age may be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993); 38 C.F.R. § 3.341(a).

However, where the percentage requirements set forth above are not met, entitlement to the benefit on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the Veteran's background including his employment and educational history.  Therefore, rating boards should submit to the Director, Compensation and Pension Service, for extra-schedular consideration all cases of Veterans, who are unemployable due to service-connected disability, but who fail to meet the percentage standards set forth in paragraph (a) of this section.  38 C.F.R. § 4.16(b).  

Service connection is currently in effect for chondromalacia of the right knee, status-post lateral meniscectomy, rated as 20 percent disabling; for limitation of extension of the right knee with degenerative joint disease, rated as 10 percent disabling; and for left knee degenerative arthritis, rated as 10 percent disabling.  The combined disability rating, effective April 17, 2008, is 40 percent; and the schedular requirements for a TDIU are not met.  The question is, thus, whether the Veteran is entitled to an extraschedular TDIU.
 
The report of a September 2008 VA examination reflects limited mobility due to increased pain during a right knee flare-up, lasting from three to seven days.  Records show that the Veteran had a cerebrovascular accident in February 2008, and that he was given an electric scooter for mobility.  The Veteran also reported being on Social Security disability since 1998 due to degenerative joint disease of his knees and a back disability, and that he had not worked since then. The September 2008 VA examiner noted significant effects on occupational activities due to the Veteran's chondromalacia, status-post lateral meniscectomy-such as, decreased concentration, decreased mobility, problems with lifting and carrying, lack of stamina, and pain.

In August 2011, the Veteran testified that he took morphine every day for pain relief.

During a February 2012 VA examination, the Veteran reported regular use of knee braces and cane; and occasional use of a scooter for knee pain.  The Veteran reported that he had worked as a firefighter from 1977 to 1998; and that he had retired in 1998 because of degenerative joint disease in all his joints.  He reportedly failed the annual physical in 1998.  The Veteran did report that he was independent with self-care activities and driving, and that he helped with laundry and washing dishes at home.

The February 2012 VA examiner noted that the Veteran was involved in a severe motorcycle accident in 1983, which resulted in loss of consciousness and right tibia fracture (requiring surgery/fixation and two years of light duty at job).  In the interim the Veteran had aged and grown heavier, which can account for the degenerative arthritis.  There was no objective evidence of leg length discrepancy.
 
In February 2014, a VA examiner indicated that the Veteran's chondromalacia, status-post lateral meniscectomy, did impact his ability to work as a firefighter.  However, the February 2014 examiner opined that the chondromalacia, status-post lateral meniscectomy, should not preclude employment or occupational duties with respect to sedentary activities.  The examiner indicated that a "desk job" with only very limited walking and standing would be reasonable for the Veteran, and that bilateral lower extremity neurological function was not affected by the chondromalacia, status-post lateral meniscectomy.  The examiner found no objective evidence that the Veteran's chondromalacia, status-post lateral meniscectomy, precludes gainful employment of a sedentary nature.

As noted above, in July 2015, the Veteran reported that he was unable to sit, walk, or stand for long periods of time; and that he used a scooter at times in public places.  The Veteran reported being able to stand for 20 to 25 minutes; and reported being able to sit for a couple of hours at a time, with standing up to stretch and move. 

The sole fact that a Veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question, however, is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose, 4 Vet App. at 363.

Here, the Board finds that none of the VA examiners has described total occupational impairment.  Moreover, private records dated in October 2013 reveal that the Veteran was unable to work at the time due to degenerative disease of the spine and spinal stenosis, for which service connection has not been established.

The Veteran has asserted that he is unemployable due to his service-connected disabilities.  To this extent, his statement is of some probative value.  His statement that he retired as a firefighter in 1998 due to chondromalacia, status-post lateral meniscectomy of the right knee, have been corroborated by a VA psychologist in July 2015-noting that the Veteran's knee condition precluded his ability to meet physical requirements of a firefighter.  The evidence of record does not reflect any functional impairment due to the service-connected left knee degenerative arthritis.

Significantly, the Veteran reported that his current medications, such as morphine, had improved his functioning; and no impairment related to medications has been reported.  The February 2014 examiner found no objective evidence that the Veteran's chondromalacia, status-post lateral meniscectomy, precludes gainful employment of a sedentary nature.  Again, no left knee functional impairment has been documented.  Here, the Board finds that the evidence does not demonstrate that the Veteran is unable to secure and follow any substantially gainful occupation by reason of his service-connected disabilities.  Ultimately, the Board places far more probative weight on the findings of VA examiners, who considered the Veteran's complaints and his work history, as well as the results of recent evaluations of the Veteran's service-connected disabilities.  While the Board recognizes that the Veteran's prognosis for improvement remains guarded, the evidence does not warrant referral to the Director of Compensation Service for consideration of an extraschedular TDIU.

In this case, the objective evidence simply does not demonstrate that the Veteran is unable to obtain or retain substantially gainful employment solely because of his service-connected disabilities.  The Board concludes that the objective evidence outweighs the Veteran's lay assertions regarding unemployability.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable and the claim is denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

A disability evaluation in excess of 20 percent for chondromalacia, status-post lateral meniscectomy, is denied.

A separate disability evaluation in excess of 10 percent for limitation of extension with degenerative joint disease is denied.

Referral for consideration of an extraschedular TDIU is denied.




____________________________________________
MICHAEL A. PAPPAS
 Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


